On Motion for Rehearing.
Appellant’s extended motion for rehearing has had the laborious consideration of this court; last July when, at appellant's request, the determination of the motion was postponed until after the summer recess of the court, counsel for both sides were requested, for the court’s benefit, to carefully re-examine the record and statement of facts and to thereafter file among the papers here their views as to whether or not the facts as recited in the original opinion filed herein on June 18 of 1936 were in conformity with the record; they have graciously done that, thereby materially assisting the court in its extended reconsideration of the cause on rehearing; as a result, the appellant’s counsel finds many errors of both form and substance in our original opinion, and requests this court to make many specified additional findings, inclusive of enumerated writings and other written proceedings that were involved below; it seems obvious that no such duty rests upon this court, especially as the granting of this request would entail the recitation of evidence rather than the finding of facts themselves, which would simply tend to conflict with the findings heretofore made and in great part, at least, further go to merely evi-dentiary rather than controlling matters; furthermore, since the substance of the-documents sought — -in so far as deemed material — was fully stated in the opinion, it would be a work of supererogation; wherefore, the requested findings should not be made. 3 Tex.Jur. pp. 1120, 1122; Texas Tram & Lumber Co. v. Gwin, 29 Tex.Civ.App. 1, 67 S.W. 892, 68 S.W. 721; Galveston, H. & S. A. Ry. Co. v. Arispe, 5 Tex.Civ.App. 611, 23 S.W. 928, 24 S.W. 33: Houston & T. C. Ry. Co. v. Davis (Tex.Civ.App.) 32 S.W. 163; Order of United Commercial Travelers v. Roth (Tex.Civ.App.) 159 S.W. 176.
Neither in other respects is the motion deemed well taken; on the contrary, after the painstaking reconsideration, this court it constrained to adhere to its former disposition of the cause, in the final conclusion that it was then properly decided.
The appellees’ counsel, upon the other hand, in a detailed review of the findings as formerly made, has found nothing structural, or of material substance, that was errone*1115ously stated in the former opinion, but has, however, pointed out these inaccuracies; That the word “they” in line 8 from bottom of column 2, page 1111 of 99 S.W.(2d) in the expression “that they gave Kayser,” etc., should be “Doney,” so as to read “that Doney gave Kayser”; that correction is accordingly made; further, that the quotation marks on the specifications (a), (b), (c), (d), (e), and (f) on pages 1109 and 1110 of the opinion should be removed; that accordingly is now done.
Aside from the corrections thus made, it is not thought that any material inadvertence otherwise in the collation of the complicated facts originally made has been pointed out; the motion will therefore be overruled.
Overruled.
Rehearing refused.